TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00656-CV



                                  Isidro Hernandez, Appellant

                                                  v.

             Texas Department of Protective and Regulatory Services, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 193,154-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               After a bench trial, the court found by clear and convincing evidence that Isidro

Hernandez’s parental rights should be terminated. His retained attorney filed a brief stating that the

appeal is wholly frivolous and without merit, citing Anders v. California, 386 U.S. 738 (1967).

Counsel states that he has diligently examined the record and researched the law applicable to the

facts and issues in the case and can find no arguable grounds for appeal. Counsel’s brief contains

a professional evaluation of the record demonstrating why there are no meritorious errors to be

advanced. A copy of counsel’s brief was delivered to Hernandez, and he was advised that he had

the right to examine the appellate record and to file a pro se brief. A pro se brief was not filed.

               We have independently reviewed the record and agree with counsel that the appeal

is frivolous. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.
              We affirm the judgment of the district court.




                                            __________________________________________

                                            Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Affirmed

Filed: June 24, 2004




                                               2